COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Mary M. Rawls v. Jeffrey Clark Rawls

Appellate case number:     01-13-00568-CV

Trial court case number: 2007-61678

Trial court:               246th District Court of Harris County

       On February 24, 2014, the parties filed a Joint Motion for Disposition of Appeal by
Settlement.
        The Texas Rules of Appellate Procedure do not permit an appellate court to order a new
trial on the agreement of the parties absent reversible error, or to vacate a trial court’s judgment
absent reversible error or a settlement. See TEX. R. APP. P. 42.1 & cmt.
        The motion is DENIED, without prejudice to refiling to describe, with citation to
authorities, the basis for the parties’ contention that the trial court committed reversible error in
granting summary judgment. If appellee chooses instead to file his brief, the Court EXTENDS
the deadline for filing same to March 28, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   X Acting individually      Acting for the Court

Date: February 27, 2014